ASSETMARK FUNDS AMENDMENT TO THE AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of this 15th day of May, 2007, to the Amended and Restated Custody Agreement, dated as of August 20, 2004 (the “Agreement”), is entered into by and between AssetMark Funds, a Delaware statutory trust (the “Trust”) and U.S. Bank, N.A., a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement to add funds and related fees; and NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is hereby superseded and replaced with Exhibit B attached hereto. Exhibit E of the Agreement is hereby superseded and replaced with Exhibit E attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ASSETMARK FUNDS U.S. BANK, N.A. By: /s/ Carrie E. Hansen By: /s/ Michael R. McVoy Name: Carrie E. Hansen Name: Michael R. McVoy Title:SVP Title: Vice President 1 Exhibit B to the Custody Agreement – AssetMark Funds Separate Series of AssetMark Funds AssetMark International Equity Fund AssetMark Large Cap Growth Fund AssetMark Large Cap Value Fund AssetMark Real Estate Securities Fund AssetMark Small/Mid Cap Growth Fund AssetMark Small/Mid Cap Value Fund AssetMark Tax-Exempt Fixed Income Fund AssetMark Fundamental Index ™ Large Company Growth Fund AssetMark Fundamental Index ™ Large Company Value Fund AssetMark Fundamental Index ™ Small Company Growth Fund AssetMark Fundamental Index ™ Small Company Value Fund AssetMark Fundamental Index ™ International Equity Fund 2
